DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed March 7th, 2022 has been entered. Claims 12-22 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “where at least one of said contact units is connected to said first contact as a movement contact unit having a drive” of claims 12 and 20; and  “where said wall, delimiting, at least partially, said gas reservoir is a component of said contact unit of said second contact” of claim 13;  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 20, phrase, “where at least one of said contact units is connected to said first contact as a movement contact unit having a drive unit and is movably mounted along a switch axis” is unclear and leave doubts as to how this features are achieved, since, the second contact (6, 32) is disclose as being fixed and the movable contact (4, 30) is restricted by the structure of the device a shown in all the drawings.
Claim 13, phrase, “where said wall, delimiting at least partially, said gas reservoir is a component of said contact unit of said second contact” is unclear and leave doubts as to how this feature are achieved, because, as shown in the drawings,  the gas reservoir is actually part of the first contact, rather than the second contact as claimed [see applicant’s claims 17 and 18].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cernat, US 9029726 in view of Claessens et al, EP1079404 [Claessens].
Regarding claim 12, Cernat discloses (figs. 1-3) a gas-insulated switch, comprising:
two contact units (4, 6; 5, 7);
contacts including a first contact (5) and a second contact (4), each of said contacts is a component of one of said contact units (4, 6; 5, 7), where at least one of said contact units (5, 7) is connected to said first contact (5) as a movement contact unit (5, 7) having a drive unit and is movably mounted along a switch axis (2);
a gas reservoir (14);
a ram (15), said gas reservoir (14) being delimited on one side by said ram (15);
a multipart insulation nozzle system (10) having a primary nozzle (labeled in fig.1, below), an auxiliary nozzle (labeled in fig.1, below), and an electric arc chamber (labeled in fig.1, below), said primary nozzle (labeled in fig.1, below), and said auxiliary nozzle(labeled in fig.1, below), defining a heating channel (13) formed between said primary nozzle (labeled in fig.1, below), and said auxiliary nozzle (labeled in fig.1, below), said heating channel (13) originating from said electric arc chamber (labeled in fig.1, below), and opening in said gas reservoir (14); and
a wall (labeled in fig.1, below), said gas reservoir (14) being radially delimited by said wall (labeled in fig.1, below), at least in part, in respect of the switch axis (2),
where said movement contact unit (5, 7) in respect of said wall (labeled in fig.1, below), is movably mounted along the switch axis (2) and in that said ram (15) is part of said movement contact unit (5, 7) and is movably mounted together with said movement contact unit (5, 7) in respect of said second contact (4) in such a way that said ram (15) during an opening process of said two contact units (4, 6; 5, 7) moves along the switch axis (2) away from said second contact (4).
Cernat fails to disclose enlarging said gas reservoir.
Claessens discloses (figs.10-11) a circuit interrupter where an opening process enlarges a gas reservoir (8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Cernat with the teaching of Claessens, thereby providing a structure that when the switching current is low, the piston/ram is only slightly loaded and the drive energy is available to accelerate the contacts, while in a high switching current mode, the heat output of the arc greatly increases the pressure on the piston/ram, which directly supports the drive, further accelerating the contacts separation.
		
    PNG
    media_image1.png
    271
    489
    media_image1.png
    Greyscale


Regarding claim 13, Cernat further discloses where said wall (labeled in fig.1, above), delimiting, at least partially, said gas reservoir (14) is a component of said contact unit (4, 6) of said second contact (4).
Regarding claim 14, Cernat further discloses where said ram (15) is aligned substantially vertically in respect of the switch axis (2).
Regarding claim 15, Cernat further discloses where said ram (15), in respect of the switch axis (2), is configured rotation-symmetrically.
Regarding claim 16, Cernat further discloses where said auxiliary nozzle (labeled in fig.1, above), has a mounting (via, 5) and said ram (15) is attached to said mounting (via, 5) of said auxiliary nozzle (labeled in fig.1, above).
Regarding claim 17, Cernat further discloses where said first contact (5 )is a tulip contact and said second contact (4) is a pin contact.
Regarding claim 18, Cernat further discloses where said pin contact (4) is part of a fixed contact unit (4, 6).
Regarding claim 19, Cernat further discloses where said wall (labeled in fig.1, above), is part of said primary nozzle (labeled in fig.1, above).
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cernat and Claessens and further in view of Hashimoto et al, US 4458119 [Hashimoto].
Regarding claim 20, Cernat discloses (figs. 1-3) a high voltage switching [col.1, lines 57-60] configuration, comprising:
a gas-insulated switch, comprising:
two contact units (4, 6; 5, 7);
contacts including a first contact (5) and a second contact (4), each of said contacts is a component of one of said contact units (4, 6; 5, 7), where at least one of said contact units (5, 7) is connected to said first contact (5) as a movement contact unit (5, 7) having a drive unit and is movably mounted along a switch axis (2);
a gas reservoir (14);
a ram (15), said gas reservoir (14) being delimited on one side by said ram (15);
a multipart insulation nozzle system (10) having a primary nozzle (labeled in fig.1, above), an auxiliary nozzle (labeled in fig.1, above), and an electric arc chamber (labeled in fig.1, above), said primary nozzle (labeled in fig.1, above),  and said auxiliary nozzle (labeled in fig.1, above), defining a heating channel (13) formed between said primary nozzle (labeled in fig.1, above), and said auxiliary nozzle (labeled in fig.1, above), said heating channel (13) originating from said electric arc chamber (labeled in fig.1, above), and opening in said gas reservoir (14); and
a wall (labeled in fig.1, above), said gas reservoir (14) being radially delimited by said wall, (labeled in fig.1, above), at least in part, in respect of the switch axis (2),
where said movement contact unit (5, 7) in respect of said wall (8) is movably mounted along the switch axis (2) and in that said ram (15) is part of said movement contact unit (5, 7) and is movably mounted together with said movement contact unit (5, 7) in respect of said second contact (4) in such a way that said ram (15) during an opening process of said two contact units (4, 6; 5, 7) moves along the switch axis (2) away from said second contact (4).
Cernat fails to disclose enlarging said gas reservoir; and at least one vacuum switching tube, wherein said gas-insulated switch and said vacuum switching tube are connected in series.
Claessens discloses (figs.10-11) a circuit interrupter where an opening process enlarges a gas reservoir (8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Cernat with the teaching of Claessens, thereby providing a structure that when the switching current is low, the piston/ram is only slightly loaded and the drive energy is available to accelerate the contacts, while in a high switching current mode, the heat output of the arc greatly increases the pressure on the piston/ram, which directly supports the drive, further accelerating the contacts separation.
Claessens fails to disclose at least one vacuum switching tube, wherein said gas-insulated switch and said vacuum switching tube are connected in series.
Hashimoto discloses a circuit breaker comprising at least one vacuum switching tube (3), where a gas-insulated switch (4) and said vacuum switching tube (3) are connected in series [col. 1, lines 9-10].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the structure of Cernat with the teaching of Hashimoto, thereby providing a configuration where the vacuum breaker performs the initial circuit breaking while the gas circuit breaker is allotted with the task of recovery of the insulation after circuit breaking.
Regarding claim 21, Hashimoto further comprising a joint drive mechanism (8), said gas- insulated switch (4) and said vacuum switching tube (3) are operated by said joint drive mechanism (8).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cernat, Claessens and Hashimoto and further in view of Yanabu et al, US 4434332 [Yanabu].
Regarding claim 22, Cernat, Claessens and Hashimoto fail to disclose further comprising a control device for dividing a voltage between said gas- insulated switch and said vacuum switching tube.
Yanabu discloses (figs.3-6) a circuit interrupter comprising a control device (12, 13) for dividing a voltage between a gas- insulated switch (6) and a vacuum switching tube (5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the structure of Cernat with the teaching of Yanabu, thereby providing the device that, the increased voltage is divided, thus making effective use of the advantages of both types of interrupters.
Response to Arguments
Applicant's arguments filed March 7th, 2022 have been fully considered. All relevant arguments have been addressed in the new rejections, above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833